300 F.2d 905
112 U.S.App.D.C. 150
Matthew B. SIMMS, Appellant,v.UNITED STATES of America, Appellee.
No. 16615.
United States Court of Appeals District of Columbia Circuit.
Argued Feb. 15, 1962.Decided March 8, 1962.

Appeal from the United States District Court for the District of Columbia; John J. Sirica, Judge.
Mr. Neville Miller, Washington, D.C.  (appointed by this court) for appellant.
Mr. Harold H. Titus, Jr., Asst. U.S. Atty., with whom Messrs. David C. Acheson, U.S. Atty., and Nathan J. Paulson, Asst. U.S. Atty., were on the brief, for appellee.  Mr. Charles T. Dencan, Principal Asst. U.S. Atty., also entered an appearance for appellee.
Before WILBUR K. MILLER, Chief Judge, and WASHINGTON and BURGER, Circuit Judges.
PER CURIAM.


1
Appellant was found guilty of robbery chiefly on the testimony of the victim.  He was allowed to appeal at public expense and with court appointed counsel who has diligently presented every possible claim available.  We find no error.


2
Arrirmed.